MEMORANDUM DECISION
                                                                      May 20 2015, 6:55 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Zachary A. Witte                                         Gregory F. Zoeller
      Fort Wayne, Indiana                                      Attorney General of Indiana
                                                               Larry D. Allen
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Elyse S. Barnfield,                                      May 20, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               02A03-1409-CR-330
              v.                                               Appeal from the Allen Superior
                                                               Court

      State of Indiana,                                        The Honorable Frances C. Gull,
                                                               Judge
      Appellee-Plaintiff
                                                               Cause Nos. 02D05-1402-FD-154,
                                                               02D06-1404-FD-367, 02D05-1404-
                                                               FD-380




      Mathias, Judge.

[1]   Elyse S. Barnfield (“Barnfield”) pleaded guilty in Allen Superior Court to Class

      D felony resisting law enforcement using a motor vehicle, two counts of Class

      D felony possession of a controlled substance, two count of Class D felony


      Court of Appeals of Indiana | Memorandum Decision No. 02A03-1409-CR-330 | May 20, 2015    Page 1 of 6
      possession of cocaine, Class B misdemeanor false informing, and Class B

      misdemeanor failure to stop after an accident resulting in property damage. The

      trial court sentenced Barnfield to an aggregate term of six years incarceration.

      Barnfield appeals and argues that her sentence is inappropriate in light of the

      nature of the offenses and the character of the offender.


[2]   We affirm.

                                    Facts and Procedural History

[3]   On December 22, 2013, Barnfield, who was on parole for a previous

      conviction, was driving a car in Allen County when she was pulled over by a

      police officer for having an inoperable taillight. When the officer asked for

      Barnfield’s driver’s license, she stated that she did not have it with her and gave

      a false name. She also falsely stated she was driving her uncle’s car and could

      not locate the registration. When asked to step out of the car, Barnfield instead

      drove away at a high rate of speed, instigating a high-speed chase by the police.

      Barnfield eventually crashed into a fence and ran away from the scene. The

      passenger in the car informed the police of Barnfield’s true identity. Barnfield

      was later apprehended and charged under Cause No. 02D05-1402-FD-154

      (“Cause No. FD-154”) with Class D felony resisting law enforcement using a

      motor vehicle, Class B misdemeanor false informing, and Class B misdemeanor

      failure to stop after an accident resulting in property damage.


[4]   On March 28, 1014, while she was out on bond in Cause No. FD-154,

      Barnfield was again pulled over by the police. Barnfield admitted to the officer


      Court of Appeals of Indiana | Memorandum Decision No. 02A03-1409-CR-330 | May 20, 2015   Page 2 of 6
      that she did not have a valid driver’s license. During an inventory search of the

      car Barnfield was driving, the police discovered a pill bottle containing several

      controlled substances for which Barnfield did not possess a valid prescription.

      The police also found a glass container with cocaine residue. As a result, the

      State charged Barnfield under Cause No. 02D06-1404-FD-367 (“Cause No.

      FD-367”) with two counts of Class D felony possession of a controlled

      substance and one count of Class D felony possession of cocaine.


[5]   Three days later, on March 31, 2014, Barnfield was in the Allen County jail

      when the jailers patted her down in preparation for her court appearance.

      During the pat-down, the jailers discovered a rock of cocaine in the pocket of

      Barnfield’s jail uniform. Barnfield was then charged under Cause No. 02D05-

      1404-FD-380 (“Cause No. FD-380”) with Class D felony possession of cocaine.


[6]   On April 21, 2014, Barnfield pleaded guilty as charged in all three causes. The

      trial court took the plea under advisement and accepted Barnfield into the drug

      court treatment program. Barnfield failed to appear for a compliance hearing on

      July 7, 2014, and a warrant was issued for her arrest. Barnfield was

      subsequently terminated from the drug court program.

[7]   A combined sentencing hearing held on August 27, 2014, at which the trial

      court sentenced Barnfield as follows: in Cause No. FD-154—two years on the

      Class D felony conviction and 180 days on the Class B misdemeanor

      convictions, to be served concurrently; in Cause No. FD-367—two years on all

      three Class D felony convictions, to be served concurrently; and in Cause FD-


      Court of Appeals of Indiana | Memorandum Decision No. 02A03-1409-CR-330 | May 20, 2015   Page 3 of 6
       380—two years on the Class D felony conviction. The trial court ordered the

       concurrent sentences in each cause to be served consecutively, for an aggregate

       term of six years. Barnfield now appeals.


                                        Discussion and Decision

[8]    On appeal, Barnfield claims that her aggregate sentence is inappropriate and

       requests that we revise her sentence to one and one-half years on each Class D

       felony conviction and also that we order the sentences in Cause FD-367 and

       Cause FD-380 to be served concurrently, for an aggregate term of three years.


[9]    Pursuant to Indiana Appellate Rule 7(B), we may revise a sentence otherwise

       authorized by statute if “after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” In our review of sentences under this rule,

       appellate courts must exercise deference to the trial court’s sentencing decision,

       both because Rule 7(B) requires us to give “due consideration” to that decision

       and because we understand and recognize the unique perspective a trial court

       brings to its sentencing decisions. Williams v. State, 997 N.E.2d 1154, 1165 (Ind.

       Ct. App. 2013) (citing Trainor v. State, 950 N.E.2d 352, 355 (Ind. Ct. App.

       2011)).


[10]   Although we have the power to review and revise sentences, the principal role

       of our review should be to attempt to level the outliers, and identify some

       guiding principles for trial courts and those charged with improvement of the

       sentencing statutes, but not to achieve what we perceive to be a “correct” result


       Court of Appeals of Indiana | Memorandum Decision No. 02A03-1409-CR-330 | May 20, 2015   Page 4 of 6
       in each case. Fernbach v. State, 954 N.E.2d 1080, 1089 (Ind. Ct. App. 2011),

       trans. denied (citing Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008)). Our

       review under Appellate Rule 7(B) should focus on “the forest—the aggregate

       sentence—rather than the trees-consecutive or concurrent, number of counts, or

       length of the sentence on any individual count.” Id. The appropriate question is

       not whether another sentence is more appropriate; rather, the question is

       whether the sentence imposed is inappropriate. Williams, 997 N.E.2d at 1165.


[11]   It is the defendant’s burden on appeal to persuade us that the sentence imposed

       by the trial court is inappropriate. Id. (citing Childress v. State, 848 N.E.2d 1073,

       1080 (Ind. 2006)). This is a burden that Barnfield has failed to carry.


[12]   The nature of Barnfield’s crimes does not suggest that her sentence is

       inappropriate. Barnfield, who was on parole from a prior conviction, fled from

       the police in a high-speed chase, crashed her vehicle into a fence, and then fled

       the scene, leaving her passenger behind. When Barnfield was out on bond from

       that charge, she was found in possession of numerous controlled substances and

       cocaine. Only three days later, Barnfield was again found in possession of

       cocaine while in jail.


[13]   Consideration of Barnfield’s character, as evidenced by her criminal history,

       lends further support to the conclusion that her sentence is not inappropriate.

       Barnfield was only twenty-seven years old at the time of her crimes and twenty-

       eight years old at the time of sentencing, yet she had accumulated a significant

       history of criminal and delinquent behavior. As a juvenile, Barnfield failed to


       Court of Appeals of Indiana | Memorandum Decision No. 02A03-1409-CR-330 | May 20, 2015   Page 5 of 6
       successfully complete probation. As an adult, Barnfield had accumulated prior

       misdemeanor convictions for false informing and driving without a license and

       five prior felony convictions, four for possession of illicit drugs and one for

       receiving stolen property. In her prior felony convictions, Barnfield was twice

       put on probation only to have her probation revoked. She was also twice put on

       home detention, only to have that placement revoked. Barnfield was out on

       parole when she committed the first of the instant offenses, was out on bond

       when she committed the second, and was in jail when she committed the third.

       None of this reflects well on Barnfield’s character. Barnfield is a recidivist

       substance abuser1 who has proved unable to conforming her behavior to the

       dictates of the law.


[14]   After giving due consideration to the trial court’s sentencing decision, we

       conclude that Barnfield’s aggregate six-year sentence is not inappropriate in

       light of the nature of the offenses and the character of the offender.


[15]   Affirmed.


       May, J., and Robb, J., concur.




       1
         Barnfield claims that much of her criminal behavior is due to her substance abuse problem, but this
       does not necessarily weigh in favor of a more lenient sentence. See Hape v. State, 903 N.E.2d 977, 1002
       (Ind. Ct. App. 2009) (trial court did not err in failing to consider defendant’s substance abuse as a
       mitigating factor); Bennett v. State, 787 N.E.2d 938, 948 (Ind. Ct. App. 2003) (holding that the
       defendant’s alcoholism could properly have been considered an aggravating circumstance); Iddings v.
       State, 772 N.E.2d 1006, 1018 (Ind. Ct. App. 2002) (“a history of substance abuse is sometimes found by
       trial courts to be an aggravator, not a mitigator”).

       Court of Appeals of Indiana | Memorandum Decision No. 02A03-1409-CR-330 | May 20, 2015       Page 6 of 6